DETAILED ACTION
Drawings
The drawings were received on 2/28/20.  These drawings are objected to.
	Figure 1 is objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such shading is preferred in the case of parts shown in perspective, not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. While applicant argues that this regulation states “shading is preferred for perspective views” and Figure 1 is a perspective view so it requires no revision is not persuasive. The regulation states that “Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object”; in the instant case, the entirety of Figure 1 is filled with shading that does not follow the rules of “space lines, that are thin and “as few in number as practicable”. Figure 1 is hard to understand because there is too much shading. The objection is maintained. 
Figures 2 and 5-6 are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). Applicant argues that Figure 2 is “taken along a vertical plane through the longitudinal axis of the iron”; applicant can add these lines in Figure 1 to overcome the objection. Applicant argues that there is no perspective view from which the cross-sections presented in Figures 5-6 are taken; however, then this is improper because the sectional view must be taken from a full illustration of the invention in order to fully understand the invention. Applicant can provide a plane in the perspective view to overcome this objection. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sliding actuator…for moving the pin carrier between the extended state and the retracted state” in claims 2-7. According to applicant’s disclosure this should be interpreted to include “a sliding linear-cam mechanism” and “any other reciprocating mechanisms” [021] and any equivalents known in the art. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 20090114240) in view of Habibi (US 20040003824).
Claims 1 and 19: Leung discloses an apparatus for styling hair (1, Fig 1) comprising: a hinged (4) frame comprising two opposing arms (2 & 3) and a hinge (4); a perforated platen (7, see Figs 1 & 7-10) for engaging hair comprising a plurality of through holes (35) arranged in a linear pattern (see Fig 1) and having a back mounted surface against a first one of the arms (3) and a free surface (34, Figs 7-10) facing a second one of the arms (2, see Fig 1); a pin carrier (14+19, see Figs 7-10) interposed between the first arm (3) and the perforated plate (7, see Figs 1 & 8-10), carrying a plurality of pins (10) coupled to a substrate (14) and arranged in the linear pattern (see Figs 7-10) for inserting into the through holes (35, see Figs 1 & 9-10); and a mechanism (see Figs 7-10) coupled to the pin carrier movable between an extended state (see Figs 9-10) wherein the plurality of pins protrude above the free surface (34) and a retracted state (see Fig 8) wherein the plurality of pins are retracted below the free surface [0010] (34, Figs 1 & 7-10). Leung discloses the invention essentially as claimed except for the through holes and corresponding pins being cylindrical. 
Habibi, however, discloses providing hair straightening devices with cylindrical pins with corresponding cylindrical through holes (see Figs 6 & 11 & 13) and with a particular spacing in order to detangle curly and wavy hair [0047]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Leung by providing the teeth/pins in a conical shape and the through holes correspondingly cylindrical in view of Habibi in order to better detangle wavy or curly hair with the device.
Claim 2: modified Leung discloses the invention of claim 1 and Leung further discloses the mechanism includes a sliding actuator (see Figs 8-10) coupled to the pin carrier for moving the pin carrier between the extended and the retracted state [0010] (see Figs 8-10). 
Claim 3: modified Leung discloses the invention of claim 2 and Leung further discloses the mechanism further includes a series of resilient springs (17 & 18) biasing the pin carrier towards the extended and retracted states (see Figs 7-10). 
Claims 4-5: modified Leung discloses the invention of claim 2 and Leung further discloses the mechanism includes a pair of ramps (24 & 25) disposed against the pin carrier (see Figs 7-10) and positioned for transforming motion of the pin carrier parallel to the perforated plate into a motion perpendicular to the perforated platen (see Figs 8-10). The ramp is formed in a frame of the mechanism and fixed in the first arm (see Figs 1 & 7-10). 
Claim 7: modified Leung discloses the invention of claim 2 and Leung further discloses, as outlined above in the rejection of claims 2-4, the sliding actuator comprises an assembly of components (see Figs 7-10). 
	Claims 12-14: modified Leung disclose the invention of claim 1 and discloses the invention essentially as claimed except for multiple pin carriers holding rows of the plurality of pins with the pins in a first of the rows being spaced apart a uniform amount that is less than a spacing between pins in another of the rows with a first of the rows being closer to an edge of the platen than the other of the rows. 
Habibi, however, teaches a heated hair styling device (18) carrying a series of pins/teeth (60) disposed on a series of parallel pin carriers (see Figs 9-10) disposed in a perforated platen (10, Figs 9-10) and teaches providing at least two separate rows of these pins and pin carriers wherein pins in a first of the rows (R1) are spaced apart a uniform distance that is less than a spacing between pins in a second of the rows (R3) and the first piece forming the first row is positioned along and closer to an edge of the perforated platen (see Figs 5 & 17) than the second of the rows (see Figs 5 & 17). Habibi teaches this arrangement of rows is particularly helpful for detangling curly or wavy hair [0047]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Leung to include a series of the pin carriers in the rows as taught by Habibi in order to allow for easy detangling of curly and wavy hair with the device. The proposed modification is to provide the device of Leung with multiple spring-loaded pin carriers and with the pins on the various carriers having the spacings and positionings taught by Habibi. 
Claim 15: modified Leung disclose the invention of claim 1 and Leung further discloses the perforated platen is flat and smooth on its free surface (34, see Figs 1 & 5 & 8-10).
Claim 16: modified Leung disclose the invention of claim 1 and Leung further discloses the invention comprising convention electric heating elements to heat both platens [0009]. Modified Leung discloses the invention essentially as claimed except for explicitly stating that the heating element is resistive. Habibi, however, discloses that known electric heating elements include heating coils [0064 & 0066] which are known resistive heating elements. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to provide the heater of modified Leung as a resistive heating element in view of Habibi since Habibi teaches these are known heaters used in devices of this nature. 
Claim 17: modified Leung disclose the invention of claim 1 and Leung further discloses the device can include a water reservoir and steam generator [0009]. 
Claim 18: modified Leung disclose the invention of claim 1 and Leung further discloses a second platen (6, Fig 5) is mounted to the second arm (2) opposite the perforated platen (see Figs 1 & 5). 
Claim 20: modified Leung disclose the invention of claim 1 and discloses the invention essentially as claimed except for the pattern of pins and corresponding through holes including a row of more closely spaced holes along each long edge of the smooth plate and two or more rows of more widely spaced holes therebetween. 
Habibi, however, teaches a heated hair styling device (18) carrying a series of pins/teeth (60) disposed on a series of parallel pin carriers (see Figs 9-10) disposed in a perforated platen (10, Figs 9-10) and teaches a first of the rows (R1) are more closely spaced apart along each long edge of the plate than a spacing between pins in at least two of the interior rows (R3 & R2) and the wider spaced rows of teeth are disposed between the more closely spaced rows (see Figs 5 & 17). Habibi teaches this arrangement of rows is particularly helpful for detangling curly or wavy hair [0047]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Leung to include a series of the pin carriers in the rows as taught by Habibi in order to allow for easy detangling of curly and wavy hair with the device. The proposed modification is to provide the device of modified Leung with multiple spring-loaded pin carriers and with the pins on the various carriers having the spacings and positionings taught by Habibi.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 20090114240) in view of Habibi (US 20040003824) as applied to claim 2 above and further in view of Kim (US 20130263882).
Claim 6: modified Leung discloses the invention of claim 2 and Leung further discloses the controls for actuating the retracting mechanism to be electronic (11 & 12) [0009]. Modified Leung discloses invention essentially as claimed except for sliding movement of the actuator being actuated with a manual sliding actuator. 
Kim, however, teaches a curling iron with retracting comb teeth wherein the retracting mechanism can be actuated with a manual sliding actuator (32) [0032] or electronically with a motor [0046]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Leung by providing the teeth with a manual sliding actuator in view of Kim since Kim discloses electronic and manual actuators to be equivalent actuating means known in the art. 
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 20090114240) in view of Habibi (US 20040003824) as applied to claim 1 above and further in view of Thaler (US 4492241).
Claims 8 and 11: modified Leung discloses the invention of claim 1 and Leung further discloses that the plurality of pins can be metal and coated in ceramic [0009] and discloses the invention essentially as claimed except for the metal specifically being stainless steel. 
Thaler, however teaches a heated curling brush (10; Col 2, 50-60) with a series of retractable teeth (22) wherein the teeth and the platens through which the teeth extend can be made of metal, specifically stainless steel (Col 3, 35-45) because it is a heat transferring material (Col 3, 35-45). Thaler teaches that stainless steel is known heat transferring metal material used in heated hair styling devices. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Leung by providing the platens of stainless steel metal in view of Thaler since Thaler teaches stainless steel to be a known heat conducting material for this exact purpose. Since Leung already teaches coating the metal in ceramic, the proposed modification would result in the pins and platens being made of ceramic coated stainless steel. 
Claim 9: modified Leung discloses the invention of claim 8 and discloses the invention essentially as claimed except for specific diameters of the pins being 0.5-1.5 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Leung by providing the pins with a diameter of 0.5-1.5 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claim 10: modified Leung discloses the invention of claim 8 and discloses the invention essentially as claimed except for specific lengths of the pins being 1-4 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Leung by providing the pins with a length of 1-4 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.
Applicant’s arguments are all drawn to the newly amended limitations added to the claims with the amendment filed 7/14/22, these limitations have been addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772